DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/14/2022 has been entered.
 
Response to Amendment
	Applicant’s amendment filed on 09/14/2022 has been entered. Claims 1, 3-4 and 6-8 are still pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 20140092409) in view of De Munck et al. (US 20110255100), Hakamata et al. (US 20190205069) and Kusumoto (US 20200272383).
Regarding claim 1, Ito teaches a template processing device (fig. 1) comprising: 
a processor configured to: receive selection of a template from available templates; 
receive an input of a text into the selected template (p0041: The key word which is appropriately selected by the operator among the created key words is applied to the template); 
store in a memory and in association with each other, (i)the selected template and (ii) a related text, which is based on the input text and is registered in the dictionary data in the memory (p0039: search key is applied to the template so as to be uploaded so that the other operator can easily search later); 
receive an input of a search keyword for searching the template (p0039: … other operator can easily search later); 
from the memory, the template with which the related text corresponding to the input search keyword is associated (p0042: searching searches the template…) ; and 
display the extracted template on a display as an available template (p0042: displaying the downloaded template on the display part 217). Ito does not teach a selection reception unit that receives selection of a template from available templates; 
dictionary data in which a plurality of terms are registered (p0039: search key is applied to the template so as to be uploaded so that the other operator can easily search later).
Ito does not teach a selection reception unit that receives selection of a template from available templates; a text input reception unit that receives an input of a text into the selected template.
De Munck teaches a processor configured to: receive selection of a template from available templates (fig. 5i: selection c); receive an input of a text into the selected template (fig. 5i-j: save label as 101).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ito, and to include a selection reception unit that receives selection of a template from available templates; a text input reception unit that receives an input of a text into the selected template, in order to for user to rename the label.
Ito in view of De Munck does not teaches: upon receipt of a print instruction, register data in the memory.
Hakamata teaches upon receipt of a print instruction, register data in the memory(p049: Upon determining that the print instruction is received, the management server 220 registers various types of information regarding an intermediate job, included in the print instruction and p0076)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ito in view of De Munck, and to include upon receipt of a print instruction, register data in the memory, in order to ensure the order of processing before the processing is distributed to the processing servers suggested by Hakamata (p0003).
Ito in view of De Munck and Hakamata still does not teach does not teach upon receipt of the print instruction, transmit to a printer external to the template processing device print data based on the selected template and the input text.
Kusumoto teaches upon receipt of the print instruction, transmit to a printer external to the template processing device print data based on the selected template and the input text (130 in fig. 4 and p0091:… device token DTK indicating the transmission destination).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ito, and to include upon receipt of the print instruction, transmit to a printer external to the template processing device print data based on the selected template and the input text, in order to provide a technology by which, even in a case where a specific printer cannot perform communication with any one of a device to which voice is to be input and a server, it is possible to cause the specific printer to execute a print job according to the voice suggested by Kusumoto (p0005).

Regarding claim 3, Ito teaches the template processing device according to claim 2, further comprising: a print data generation unit that generates print data (p0010: print label) , wherein the specific operation is a print instruction and the print data generation unit generates print data based on the selected template and the input text, according to the print instruction (p0006: search a target template). 

Regarding claim 4,  Ito teaches the template processing device according to claim 1, wherein the storage unit includes a first storage unit that is provided in the template processing device and stores the template and a template identification (ID) for identifying the template in association with each other and a second storage unit that is provided in an external device configured to communicate with the template processing device (p0010: set to a key word search target after being stored in the template server..) and stores the template ID and the related text in association with each other, the storage control unit stores the template ID of the selected template and the related text in association with each other in the second storage unit (p0010), and the extraction unit identifies, in the second storage unit, the template ID with which the related text corresponding to the input search keyword is associated, and extracts the template with which the identified template ID is associated from the first storage unit (p0010: search target among the at least one print object included in the template produced in the template producing step and that expresses text contents of the print object, on the basis of the setting accepted in the search target setting step…).

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 20140092409) in view of De Munck et al. (US 20110255100), Hakamata et al. (US 20190205069) and Kusumoto (US 20200272383) and Hales (US 20130184845).

Regarding claim 6, Ito teaches A print system (fig. 1) comprising: an information processing terminal (2 in fig. 1); and a tape printer (3 in fig. 1). Claim 6 recite similar limitations with claim 1, therefore it is rejection for the same reason as claim 1. Except receiving an input of a search keyword for searching the template; extracting, from the storage unit, the template with which the related text corresponding to the input search keyword is associated; and displaying the extracted template on a display unit as an available template.
Hales teaches receiving an input of a search keyword for searching the template; extracting, from the storage unit, the template with which the related text corresponding to the input search keyword is associated; and displaying the extracted template on a display unit as an available template (fig.10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ito in view of Munck, and to include receiving an input of a search keyword for searching the template; extracting, from the storage unit, the template with which the related text corresponding to the input search keyword is associated; and displaying the extracted template on a display unit as an available template, in order to visually show matching template to the user. 

Regarding claim 7, The structural elements of apparatus claim 6 perform all of the steps of method claim 7. Thus, claim 7 is rejected for the same reasons discussed in the rejection of claim 6.

Claim 8 has been analyzed and rejected with regard to claim 6 and in accordance with Ito’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (p0010). 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of De Munck, Hakamata and Kusumoto as applied to claim 1 above, and further in view of Correa Bahnsen et al. (US 20210118048).
Regarding claim 5, Ito in view of De Munck and Hakamata and Kusumoto does not teach the template processing device according to claim 1, wherein the storage control unit refers to dictionary data in which a plurality of terms are registered and stores a term that is included in the input text and is registered in the dictionary data in the storage unit as the related text. 
Correa teaches the template processing device according to claim 1, wherein the storage control unit refers to dictionary data in which a plurality of terms are registered and stores a term that is included in the input text and is registered in the dictionary data in the storage unit as the related text (p0050: multiple keyword searches are available for an item of an online merchant) . 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ito in view of Munck, Hakamata and Kusumoto, and to include the template processing device according to claim 1, wherein the storage control unit refers to dictionary data in which a plurality of terms are registered and stores a term that is included in the input text and is registered in the dictionary data in the storage unit as the related text, in order to provide better user experience for search merchant in an online marketplace.

Response to Arguments
Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/Primary Examiner, Art Unit 2677